

117 HR 3507 IH: Stop Cancel Culture from Degrading Honor Act
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3507IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Jackson (for himself, Mr. Weber of Texas, Mr. Fallon, Mr. Norman, Ms. Herrell, Mr. DesJarlais, Mr. Moore of Alabama, Mr. Mast, Mr. Gohmert, Mr. Rosendale, Mr. Roy, and Mr. Gaetz) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to prohibit the rescission of a military decoration except under certain circumstances.1.Short titleThis Act may be cited as the Stop Cancel Culture from Degrading Honor Act.2.Prohibition of rescission of a military decoration except under certain circumstancesSection 1136 of title 10, United States Code, is amended—(1)by inserting (a) In general.— before No; and(2)by adding at the end the following new subsection:(b)Rescission of military decoration: prohibition; exceptionsThe Secretary concerned may not rescind the award of a military decoration described in subsection (a) after the day that is 10 years after the date of such award except in the following circumstances:(1)Such award was based on fraud or other misinformation.(2)The individual awarded such decoration is prohibited from interment or memorialization in the National Cemetery Administration or Arlington National Cemetery under section 2411 of title 38..